DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-18, 35, and 45 are pending and allowed in the application


Allowable Subject Matter

Claims 1-18, 35, and 45 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 9 September 2021 (page 11 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why 1-18, 35, and 45.  Specifically the Examiner notes that the 101 rejection has been withdrawn because the claim recites the combination of additional elements of generating an interactive graphical user interface that provides performance and based on the performance cycle provides automatically monetary awards to a digital wallet, including taking eligible because it is not directed to the recited judicial exception. 

Additionally, the Applicant's arguments filed on 9 September 2021 (pages 11-12 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-18, 35, and 45 are allowable over the prior art of record.  Specifically: while Marshall and Lutnick are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:


access to a digital wallet via the graphical user interface, the final performance score being computed for the user based on event data associated with activity of the user during a duration of the performance cycle, and the digital wallet being usable to store an award capable of being redeemed or transferred by the user, the graphical user interface being further configured to receive a user input for selectively converting the award into a monetary value for transfer over the network to an online financial account;

updating awards in a plurality of digital wallets associated with a first subset of the plurality of users by assigning portions of an award amount to the first subset of the plurality of users based on the final performance scores, wherein users of the first subset 

receiving, through the graphical user interface, one or more inputs identifying performance wagers for at least a portion of the first subset of the plurality of users for use in a new performance cycle, wherein the performance wagers correspond to a fraction of an award portion.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GREEN (U.S. Patent Publication 2014/0074565 A1) discloses a system and method for human resource performance management.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b]

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623